Citation Nr: 0831625	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral heel spurs. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1981 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).    

Service treatment records show that the veteran was seen on 
multiple occasions for calluses on his feet.  In January 
1982, he was noted to have callous build-up on both heels.  
Post-service treatment records are replete with the veteran's 
complaints and treatment for his heels and the veteran 
essentially contends that he has had heel pain since service 
that is related to his current disability.  On remand, the 
veteran should be afforded an examination to determine the 
etiology of his current heel spurs. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his heel spurs.  The claims 
folder should be made available and 
reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner must opine as to whether 
there is a 50 percent probability or 
greater that heel spurs are related to 
service, specifically to include the 
notation of calluses on his heels 
during services.  The examiner should 
also address the veteran's statement 
that he has had heel pain since service 
leading to his current disability.  The 
rationale for all opinions expressed 
must also be provided.

2.	Readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

